Citation Nr: 0915953	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  98-03 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for skin cancer, to 
include as due to exposure to ionizing radiation.

2. Entitlement to service connection for carcinoma of the 
right kidney, with a status-post nephrectomy, to include as 
due to exposure to ionizing radiation.

3. Entitlement to service connection for prostate cancer, to 
include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Michael L. Viterna, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1945 to 
December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the Veteran's 
claims for service connection for skin cancer, kidney stones, 
carcinoma of the right kidney with a nephrectomy, and 
prostate cancer, to include as due to exposure to ionizing 
radiation.

In February 1998, the Veteran filed a substantive appeal and 
elected a hearing at a local office before a Decision Review 
Officer.  That hearing was held in February 1999 and the 
transcript of the hearing is of record.

The Board has remanded this case five times for additional 
development.  In its most recent December 2007 Order, the 
Board remanded the claim to the RO, directing it to (1) 
contact the Defense Threat Reduction Agency (DTRA) and obtain 
radiation dose data specific to the Veteran, and (2) make a 
determination as to whether the Veteran was exposed to 
ionizing radiation, and if so, refer the matter to the Under 
Secretary for Benefits.  The RO thereafter provided an 
additional SSOC in December 2008.  

The Board finds that the AMC complied with the December 2007 
Remand directive, and therefore it may proceed with its 
review of the appeal.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).

Other Matter

In a May 2002 Order, the Court of Appeals for Veterans Claims 
(the Court) dismissed the issue of service connection for 
kidney stones, to include as due to ionizing radiation.


FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the Veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, no prejudice to the Veteran 
resulted.

2. The Veteran was not an onsite participant in the testing 
of a nuclear weapon and he was not exposed to ionizing 
radiation during service.

3. Skin cancer, kidney cancer, and prostate cancer were not 
present during service or for many years thereafter, and 
there is no medical evidence of a nexus between any of these 
disabilities and any incident of service, to include claimed 
exposure to ionizing radiation.


CONCLUSIONS OF LAW

1. Skin cancer was not incurred in or aggravated by active 
service, nor is it due to any incident of active service, to 
include claimed exposure to ionizing radiation; and carcinoma 
of the skin may not be presumed to have been incurred during 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107(a) (West 2002); 38 C.F.R. §§ 3.309, 3.311 (2008).

2. Carcinoma of the right kidney with nephrectomy was not 
incurred in or aggravated by active service, nor is it due to 
any incident of active service, to include claimed exposure 
to ionizing radiation; and carcinoma of the right kidney with 
nephrectomy may not be presumed to have been incurred during 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107(a) (West 2002); 38 C.F.R. §§ 3.309, 3.311 (2008).

3. Prostate cancer was not incurred in or aggravated by 
active service, nor is it due to any incident of active 
service, to include claimed exposure to ionizing radiation; 
and prostate cancer may not be presumed to have been incurred 
during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107(a) (West 2002); 38 C.F.R. §§ 3.309, 3.311 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 and Supp. 2008), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the Veteran with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under 
the VCAA.

a. Duty to Notify  

VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
2004 and May 2005 letters sent to the Veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claims.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354 (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473,  484, 486 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
This notice must also inform the Veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is granted.  Id.  

The April 2004 and May 2005 letters from the RO satisfy most 
of these mandates.  They informed the Veteran about the type 
of evidence needed to support his service connection claims, 
namely, proof of: (a) an injury in military service or 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service.  This correspondence clearly 
disclosed VA's duty to obtain certain evidence for the 
Veteran, such as medical records and records held by any 
Federal agency, provided the Veteran gave consent and 
supplied enough information to enable their attainment.  The 
letters made clear that although VA could assist the Veteran 
in obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  These letters 
additionally apprised the Veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claims.  Although not required to do so, the April 2004 
letter also specifically asked the Veteran to provide VA with 
any other supporting evidence or information in his 
possession.  See 73 Fed. Reg. 23353, 23354 (Apr. 30, 2008) 
(providing that for "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R.
§ 3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim").  

The Board notes that while the May 2005 letter indicated that 
the RO was submitting the claim for a radiation dose 
estimate, the Veteran was not informed about the type of 
evidence needed to support his claim, namely, proof of 
exposure to ionizing radiation during service and subsequent 
development of a radiogenic disease.  The Board finds that 
any presumed prejudice has been rebutted.  In particular, the 
Veteran, through his representative, has demonstrated actual 
knowledge of the type of evidence needed to substantiate his 
claim.  Dalton, 21 Vet. App. at 30; August 1998 Letter 
(stating that the Veteran's claim is based on his assignment 
involving machinist work on equipment used in nuclear tests, 
and his presence in the area where radioactive materials were 
stored and processed); January 2009 Letter (framing the issue 
as how much radiation the Veteran was exposed to while making 
bombs and if this exposure was sufficient to cause his 
cancers). 

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating in March 
2006 letter.

The Board also recognizes that, according to Pelegrini v.  
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."   
VA did not provide such notice to the Veteran prior to the 
February 1997 RO decision that is the subject of this appeal.  
Notwithstanding this belated notice, the Board determines 
that the RO cured this defect by providing this complete VCAA 
notice followed by readjudication of the claim, as 
demonstrated by the October 2006, August 2007, and December 
2008 SSOCs.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  

With respect to Dingess notice, where such a timing error 
occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 891 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed  
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328  
(Fed. Cir. 2006).  In this case, timely Dingess would not 
have operated to alter the outcome because evidence 
establishing service connection for the Veteran's claims is 
lacking.  See Sanders, 487 F.3d at 887 (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice").  The Board finds that the presumption of 
prejudice raised by the failure to provide timely notice of 
the Dingess requirements is rebutted.  As will be explained 
below in greater detail, the preponderance of the evidence is 
against the Veteran's claims; thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

b. Duty to Assist 

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the Veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

The Board notes at the outset that it is apparent that the 
Veteran's service treatment records do not exist.  A response 
from the National Personnel Records Center (NPRC), received 
in April 1996, reflects that the Veteran's records were 
probably burned in a fire, and except for the Veteran's 
separation documents, could not be obtained.  Additional 
development in this case, however, included a search of 
morning reports and unit histories for the Veteran's unit.  
There is no indication additional records exist.  

The Board recognizes that the RO has made every effort to 
obtain a dose estimate of claimed in-service radiation 
exposure.  In July 1995 and January 1997, the RO contacted 
the Defense Nuclear Agency.  In a January 1997 response 
letter, the agency indicated that available records did not 
document the Veteran's presence at Bikini Atoll during 
operation CROSSROADS or the nature of his duties while on 
temporary duty at Sandia Base.  In February 2008, the RO 
contacted the Defense Threat Reduction Agency (DTRA) 
regarding the Veteran's claimed exposure.  In a February 2008 
response letter, the DTRA stated that exposure to radiation 
from sources other than U.S. atmospheric nuclear testing or 
the occupation of Hiroshima and Nagasaki was beyond the 
purview of that office.  In May and August 2008, the RO 
contacted the Proponency Office for Preventative Medicine 
(POPM).  In an August 2008 response letter, the POPM stated 
that it had forwarded the RO's request to the Army Dosimetry 
Center (ADC), and included that agency's June 2008 response.  
The ADC was unable to locate any records for the Veteran, as 
their records date back to 1954 only.  In an October 2008 
Memorandum, the RO determined that further attempts to 
request records would be futile since the requirements for 
sending a dosage request to the Under Secretary under 38 
C.F.R. 
§ 3.311(b) had not been met.  The Board agrees.  As the 
evidence does not demonstrate radiation exposure, the dose 
estimate information was not submitted to the VA Under 
Secretary of Health for an opinion as to radiation exposure.  
See Wandel v. West, 11 Vet. App. 200 (1998) (where the DNA § 
3.311 dose estimate shows that the veteran was exposed to no 
ionizing radiation, "further development" under § 3.311 is 
not required, i.e., VA is not required to forward the claim 
for consideration by the Under Secretary for Benefits).

The post-service medical evidence of record includes private 
medical records relating to evaluation and treatment of the 
disabilities at issue.  There is no indication that there are 
any additional medical records or other evidence available 
that are relevant to this appeal.  The Veteran has not 
identified any such evidence.  It is also pertinent to note 
that the Veteran has not alleged any relevant in-service 
treatment.  

The Board notes that the Veteran has not been provided a VA 
examination regarding whether his disabilities are related to 
service.  Under VA regulations, the Secretary must provide a 
VA medical examination when there is (1) competent  evidence 
of a current disability or persistent or recurrent symptoms 
of a disability; (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's  
service or with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App.  79 
(2006).  

In the instant case, the Veteran did not develop skin, 
kidney, or prostate cancer until decades post-service.  In 
addition, there is no competent opinion that links any of 
these conditions to the Veteran's service, to include any 
exposure to ionizing radiation.  Also, given the number of 
years that elapsed between service and the earliest evidence 
of any of the disabilities at issue, and the absence of any 
evidence of in-service radiation exposure or of any pertinent 
findings recorded during service or for many years 
thereafter, there is no reasonable possibility that an 
examination at this late date would reveal findings or 
opinions supportive of the Veteran's claims.  Under these 
circumstances, the Board finds that VA has no duty to provide 
an examination or medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R.
 § 3.159(c)(4) (2008).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

II. Law and Regulations

a. Service Connection Based on Exposure to Ionizing Radiation 

A veteran may establish service connection for a disability 
claimed to be attributable to ionizing radiation exposure 
during service in one of three different ways.  McGuire v. 
West, 11 Vet. App. 274, 277 (1998); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir.1997).  First, the veteran could demonstrate 
that his or her disease is among the types of cancer that are 
presumptively service connected, pursuant to 38 U.S.C. § 
1112(c) and 38 C.F.R. § 3.309.  Second, a veteran may show 
that the disorder falls on the list of "radiogenic diseases" 
enumerated in 38 C.F.R. § 3.311(b) that will be service 
connected, provided that certain conditions specified in that 
regulation are met.   Third, direct service connection of a 
disease claimed to have been caused by ionizing radiation can 
be established by "'show[ing] that the disease or malady was 
incurred during or aggravated by service,'" a task which 
"'includes the difficult burden of tracing causation to a 
condition or event during service.'"  McGuire, supra, quoting 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Presumptive Service Connection for Chronic Diseases & for 
Radiation-Exposed Veterans, 38 U.S.C.A. § 1112(c) & 38 C.F.R. 
§§ 3.307, 3.309(a), (d) 

38 C.F.R. § 3.307(a) provides that some diseases that become 
manifest after service "will be considered to have been 
incurred in or aggravated by service . . . even though there 
is no evidence of such disease during the period of service," 
as long as these diseases become manifest to a compensable 
degree within the applicable regulatory time periods.  38 
C.F.R. §§ 3.307(a); see 38 C.F.R. § 3.309.  With respect to 
chronic diseases, such a disease "must have become manifest 
to a degree of 10 percent or more within 1 year . . . from 
the date of separation from service. . . ."  38 C.F.R. § 
3.307(a)(3).  Only those diseases enumerated in 38 C.F.R. § 
3.309(a) qualify as "chronic" for the purposes of the 
regulation, and it includes malignant tumors, among others.  
38 C.F.R. §§ 3.307(a), 3.309(a).  Additionally, the veteran 
must have served 90 days or more during a war period or after 
December 31, 1946.  38 C.F.R. § 3.307(a)(1).

In addition, under 38 U.S.C.A. § 1112(c), if a radiation-
exposed veteran has one of the enumerated presumptive 
diseases contained in § 1112(c)(2), such disease shall be 
considered to have incurred in or been aggravated by active 
service, despite the fact that no record of evidence of such 
disease during a period of such service.  38 U.S.C.A. § 
1112(c).  Relevant to the instant case, cancer of the urinary 
tract, which includes the kidneys, is among the listed 
presumptive diseases.  See 38 U.S.C.A. 
§ 1112(c)(2); 38 C.F.R. § 3.309(d), Note (stating that "the 
term 'urinary tract' means the kidneys . . . .").

As defined by 38 U.S.C.A. § 1112(c)(3), and pertinent to the 
instant case, a "radiation exposed veteran" is a veteran who, 
while serving on active duty, participated in a "radiation 
risk activity," which, in turn, is defined as onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device.  38 U.S.C.A. § 1112(c)(3); accord 38 
C.F.R. § 3.309(d)(3)(ii)(A).  The implementing regulation, 38 
C.F.R. § 3.309(d)(3)(iv), further provides that the term 
'onsite participation' means presence at the test site or 
performance of official military duties in connection with 
equipment used in direct support of the nuclear test during 
the official operational period of an atmospheric nuclear 
test or during the six month period following same.  38 
C.F.R. § 3.309(d)(3)(iv); accord McGuire, supra at 277-78.



Radiogenic Diseases, 38 C.F.R. § 3.311 

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and includes skin, 
kidney, and prostate cancer.  38 C.F.R. 
§ 3.311(b)(2).

Section 3.311(a) requires the development of a radiation dose 
assessment where a veteran establishes that he has a 
radiogenic disease that first became manifest after service, 
but where it did not become manifest to a compensable degree 
within any applicable presumptive period specified in either 
38 C.F.R. § 3.307 or § 3.309, and where he contends that the 
disease arose as a result of ionizing radiation exposure in 
service.  Dose data must be requested from the appropriate 
office of the Department of Defense (DoD) in claims based 
upon participation in atmospheric nuclear testing, as in the 
instant case.  38 C.F.R. § 3.311(a)(2)(i).  In addition, in 
all other claims involving radiation exposure, a request will 
be made for any available records concerning the veteran's 
exposure to radiation.  38 C.F.R. § 3.311(a)(2)(iii).  These 
records normally include but may not be limited to the 
veteran's Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, service treatment 
records, and other records which may contain information 
pertaining to the veteran's radiation dose in service.  38 
C.F.R. § 3.311(a)(2)(iii).  All such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. § 
3.311(a)(2)(iii).

With respect to proving radiation exposure, 38 C.F.R. § 
3.311(a)(4) states that if military records do not establish 
presence at or absence from a site at which exposure to 
radiation is claimed to have occurred, the veteran's presence 
at the site will be conceded.  In addition, the veteran may 
not be required to produce evidence substantiating exposure 
if the information in the veteran's service records or other 
records maintained by the DoD is consistent with the claim 
that the veteran was present where and when the claimed 
exposure occurred.

When it is determined that (1) a veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons; (2) the veteran 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest 5 or more years after exposure, 
before adjudication of the claim, it must be referred to the 
Under Secretary for Benefits for further consideration in 
accordance with specific enumerated procedures contained in § 
3.311(c).  If any of the foregoing three requirements has not 
been met, it shall not be determined that a disease has 
resulted from exposure to ionizing radiation under such 
circumstances.  38 C.F.R. § 3.311(b).

However, when a claim is forwarded to the Under Secretary for 
Benefits for review, he or she may request an advisory 
medical opinion from the Under Secretary for Health and shall 
consider the claim with reference to certain factors.  38 
C.F.R. 
§ 3.311(c)(1).  Such factors to be considered in determining 
whether a veteran's disease resulted from exposure to 
ionizing radiation in service include: (1) the probable dose, 
in terms of dose type, rate and duration as a factor in 
inducing the disease, taking into account any known 
limitations in the dosimetry devices employed in its 
measurement or the methodologies employed in its estimation; 
(2) the relative sensitivity of the involved tissue to 
induction, by ionizing radiation, of the specific pathology; 
(3) the veteran's gender and pertinent family history; (4) 
the veteran's age at time of exposure; (5) the time-lapse 
between exposure and onset of the disease; and (6) the extent 
to which exposure to radiation, or other carcinogens, outside 
of service may have contributed to development of the 
disease.  38 C.F.R. 
§ 3.311(e).  If the Under Secretary for Benefits determines 
there is no reasonable possibility that the veteran's disease 
resulted from radiation exposure in service, the Under 
Secretary for Benefits shall so inform the regional office of 
jurisdiction in writing, setting forth the rationale for this 
conclusion.  38 C.F.R. § 3.311(c)(ii).

Finally, 38 C.F.R. § 3.311(f) provides that the determination 
of service connection will be made under the generally 
applicable provisions of this regulation, giving due 
consideration to all evidence of record, including any 
opinion provided by the Under Secretary for Health or an 
outside consultant, and to published evaluations, pursuant to 
38 C.F.R. § 1.17.  With regard to any issue material to 
consideration of a claim, the provisions of 38 C.F.R. § 3.102 
pertaining to the benefit of the doubt rule apply.

Direct Service Connection 

Pursuant to Federal Circuit's decision in Combee, when 
addressing a service connection claim based on exposure to 
ionizing radiation, VA must not only determine whether the 
veteran had a disability recognized by VA as being 
etiologically related to exposure to such radiation, but must 
also determine whether the disability was otherwise the 
result of active service.  See Combee, 34 F.3d at 1043-1044.  
Thus, the fact that the requirements of presumptive service 
connection may not be satisfied does not preclude a veteran 
from establishing service connection by way of direct 
causation.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology.  Id.

In addition, certain chronic diseases, including a malignant 
tumor or cancer, may be presumed to have been incurred in 
service if they become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

b. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

The Veteran contends that he has skin, kidney and prostate 
cancer, which are due to exposure to ionizing radiation 
during service.  He asserts that, from February 1946 to July 
1946, which coincides with the period of Operation 
CROSSROADS, he was assigned to a special squadron at Roswell 
Army Air Field making parts used in the assembly of the bombs 
for Atomic Bomb Tests "Abel" and "Baker."  He alleges that 
his work as a machinist in a support status during this time, 
machining parts used to assemble the test bombs at the same 
site where radioactive materials were stored and used in the 
making of test bombs, makes it probable that he was exposed 
to radiation.  He further contends that his activity during 
this time qualifies as "onsite participation" in a test 
involving atmospheric detonation in accordance with 38 C.F.R. 
§ 3.309(d)(iv), that is, the "performance of official 
military duties in connection with . . . equipment used in 
direct support of the nuclear test."

a. Factual Background

The Veteran's Enlisted Record and Report of Separation 
reflect active duty service from March 1945 to December 1946, 
with a military occupational specialty of machinist from 
September 1945 to December 1946.  The separation report 
states that the Veteran "[participated in Atomic Bomb Tests 
'A' and 'B'."  The Veteran's participation in Atomic Bomb 
Tests "Abel" and "Baker" consisted of work as a machinist in 
a support status during Operation CROSSROADS, machining parts 
used to assemble the test bombs.  A letter from the DSWA 
dated in January 1997 reflects that atmospheric nuclear 
detonation in "Abel" occurred on July 1, 1946 and "Baker" on 
July 25, 1946.  Morning reports reflect that the veteran had 
duty at Roswell Army Air Field, New Mexico, from February 16, 
1946 through July 22, 1946, with temporary duty at Sandia 
Base, Albuquerque, new Mexico, from April 6, 1946 to July 17, 
1946.

Private provider records reveal a diagnosis of basal cell 
carcinoma of the mid-back and fibroepithelioma of the right 
back in June 1986.  In September 1987, the Veteran was 
treated for an epidermoid cyst of the forehead.  Later on he 
was treated for seborrheic dermatitis.  In 1977, the Veteran 
was found to have a right ureteral calculus.  In 1980, he was 
found to have obstructive uropathy due to benign prostatic 
hyperplasia and adenocarcinoma of the prostate.  In November 
1993, he was diagnosed with right renal cell carcinoma, which 
resulted in a right nephrectomy.

In a March 1996 statement, the Veteran wrote that while in 
New Mexico he worked as a machinist and, sometimes, as a 
radio operator, and was sent to different places for repair 
work and assembling "A" bombs to be used at test sites.  He 
wrote that they wore badges in the different areas.  In a 
statement received in August 1998, the Veteran wrote that he 
believed that he "may or was exposed to contamination in some 
way while working on these projects."  The Veteran reiterated 
these statements during the February 1999 DRO hearing.  He 
further testified that "some of my work could have been 
involved with [the Bikini Atoll tests]."

April 1996 and February 2003 requests indicate that the 
Veteran's service records were fire-related.

b. Discussion

The Board finds that the evidence preponderates against the 
Veteran's claims for service connection for skin and prostate 
cancer based on presumptive service connection for a 
radiation-exposed veteran, under 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d).  Specifically, skin and prostate cancer do 
not qualify as one of the 21 presumptive diseases under these 
provisions.  The Board also determines that the evidence 
weighs against all three of the Veteran's service connection 
claims under 38 C.F.R. §§ 3.309 and 3.311 governing 
radiogenic diseases because exposure to ionizing radiation 
has not been established.  

Although the work described by the Veteran occurred at the 
site in New Mexico where he alleges radioactive materials 
were stored and used in the making of test bombs, the 
evidence does not demonstrate the Veteran was exposed to 
radioactive materials during that time.  At the personal 
hearing in February 1999, the Veteran testified that: he 
worked on various things on which he was requested, 
including, for example shafts and bearings; he did the rough 
machines, then passed them on to someone else to do the 
finished work; because of the higher level of security, he 
was required to wear a badge in all areas, including turning 
in the badge and picking up another one when entering a 
different area; they loaded teardrop shaped bombs with 
cement; he did not work in an environment that required 
laboratory clothes, gloves, or masks; he was not checked 
daily with a Geiger counter; they did not routinely take the 
badges and read them; and the badges did not have markings on 
them to see where they were from.

While his efforts undoubtedly contributed machine parts used 
in the construction of bombs ultimately used at the 
detonation test site in the Bikini Atoll, there is no 
evidence that the Veteran was exposed to radiation during 
this time.  This conclusion is based largely on the Veteran's 
own statements and testimony that he passed his work on to 
someone else to do the finished work, the badges did not 
appear to be dosimeter badges, he never wore special 
clothing, and was not checked to measure radiation exposure.  
While the Veteran at times asserted that he was probably 
exposed to radiation, at other times he only asserts that 
there was a possibility that he may have been exposed to 
radioactive materials.  The Veteran's only reported contact 
with bombs involved the placement of cement in them, not 
radioactive materials.  Therefore, the Veteran's work may 
only be considered indirect support of such nuclear testing.  
The service personnel records do not show any occupational 
exposure to radiation, and the Veteran has not identified any 
such evidence.  The Board finds that neither the Veteran's 
participation in Atomic Bomb Tests from February to July 
1946, including work on machine parts used to assemble the 
bombs, nor the Veteran's presence at the base where 
radioactive materials were stored, constitute the performance 
of official military duties in connection with equipment used 
"in direct support of the nuclear test."  38 C.F.R. 
§ 3.309(d)(iv).

With regard to the third method, which provides for direct 
service connection based on medical nexus evidence relating 
the Veteran's currently diagnosed disease to radiation 
exposure in service, the Board also finds that there is no 
competent medical or scientific evidence linking the 
Veteran's current disabilities to his claimed in-service 
radiation exposure.  Combee, supra.  The Veteran was first 
diagnosed as having a skin disorder in 1986, 40 years after 
claimed exposure.  Subsequent diagnoses include seborrheic 
dermatitis, seborrheic keratosis, basal cell carcinoma of the 
mid-back, and fibroepithelioma of the skin of the right back.  
He was first diagnosed with kidney cancer in November 1993, 
47 years after exposure, which resulted in a right 
nephrectomy in November 1993.  He was first diagnosed with 
prostate cancer in 1980, over 34 years after claimed 
exposure.  The gap of time of between service and the first 
medical evidence of a diagnosis of these disorders is, in 
itself, significant and it weighs against the Veteran's 
claims.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint can be considered in service connection claims).  
Additionally, in his application for compensation in February 
1996, the Veteran wrote that none of the claimed conditions 
was treated in service, and he has not claimed any relevant 
treatment proximate to service.  In the absence of any 
competent evidence of skin, kidney or prostate cancer during 
service or for many years thereafter, and without medical 
evidence suggesting a causal link between this condition and 
an incident of service, the Board concludes that direct 
service connection for these disorders is not warranted.

The Board acknowledges the Veteran's contention that the 
disabilities at issue are due to his claimed exposure to 
ionizing radiation while on active duty.  As a layperson, 
however, he is not competent to give a dose estimate.  See 
Epps v. Brown, 9 Vet. App. 341, 344 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As a result, his 
own assertions are not probative to the critical issue in 
this case of whether these conditions were caused or 
aggravated by exposure to ionizing radiation.

IV. Conclusion 

For the reasons stated above, the Board finds that service 
connection is not warranted for any of the claimed disorders.  
As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine does not apply to the 
instant case.  Ortiz v. Principi, 274 F.3d 1361, 1364-65 
(Fed. Cir. 2001) (holding that "the benefit of the doubt rule 
is inapplicable when the preponderance of the evidence is 
found to be against the claimant"); Gilbert, 1 Vet. App. at 
56.  


ORDER

Service connection for skin cancer is denied.

Service connection for carcinoma of the right kidney, with a 
status-post nephrectomy, is denied.



Service connection for prostate cancer is denied.


______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


